Case 1:19-cv-05942-WFK-RML Document 4 Filed 03/30/20 Page 1 of 2 PageID #: 15



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------X
JOSE ANTONIO ROMERO PAUCAR,

                          Plaintiff,                            REPORT AND
                                                                RECOMMENDATION
        -against-
                                                                19 CV 5942 (WFK)(RML)
ANTONI MASONRY CORP. and JOSE
MARIO YUNGA,

                           Defendants.
--------------------------------------------------------X
LEVY, United States Magistrate Judge:

                 Plaintiff Jose Antonio Romero Paucar (“plaintiff”) commenced this action on

October 22, 2019 under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. and the New York

Labor Law. (See Complaint, dated Oct. 16, 2019, Dkt. No. 1.) On February 25, 2020, I issued

an order directing plaintiff’s counsel to provide a report on the status of this litigation by March

5, 2020. My order stated:

                 As part of this report, plaintiff shall advise the court whether it has
                 served a copy of the summons and complaint on the defendants
                 within 90 days of the filing of the complaint, as required by Rule
                 4(m) of the Federal Rules of Civil Procedure, and, if not, whether
                 there is good cause for its failure to do so. Plaintiff’s counsel is
                 advised that FAILURE TO COMPLY WITH THIS ORDER MAY
                 RESULT IN A RECOMMENDATION TO JUDGE KUNTZ
                 THAT THIS CASE BE DISMISSED FOR FAILURE TO
                 PROSECUTE.

To date, plaintiff’s counsel has not filed a status report or otherwise responded to my order.

Accordingly, I am constrained to recommend that this case be dismissed for lack of prosecution.

                 Any objection to this Report and Recommendation must be filed with the Clerk of

the Court, with courtesy copies to Judge Kuntz and to my chambers within fourteen (14) days.
Case 1:19-cv-05942-WFK-RML Document 4 Filed 03/30/20 Page 2 of 2 PageID #: 16



Failure to file objections in a timely manner may waive a right to appeal the District Court’s

order. See 28 U.S.C. § 636(b)(1); FED. R. CIV. P. 6(a), 6(d), 72.

                                                     Respectfully submitted,


                                                                 /s/
                                                     ROBERT M. LEVY
                                                     United States Magistrate Judge
Dated: Brooklyn, New York
       March 30, 2020




                                                 2
